DARGAN, C. J.
The defendant was indicted in the Cir'•cuit Court of Washington for concealing a slave, who had been indicted for a capital offence. He was convicted and fined one ■thousand dollars, and sentenced to imprisonment in the' county ..jail until the fine and costs were paid. After being imprisoned for some time, he was pardoned by the Governor from further imprisonment, but the pardon did not mention the fine. After lie was discharged from imprisonment, several writs of fieri facias were issued against his property, and at the fall term 184Í), he moved the court to quash the writs of execution and enter sat■isfattion of the fine and costs, on the ground that the discharge 'from the imprisonment operated in law as a discharge of the fine. The riiotion was granted and the cause is brought here by writ of error at the instance of the Stale.
The principle is perfectly settled, that in á civil suit between individuals, if the defendant be in custody under a capias a&satisfa'ciendum, and is discharged therefrom, with the consent of by the ■act of the plaintiff, the judgment itself is discharged', and consequently no process can ever after be legally issued thereon, :either against the goods or the person of the defendant. — Cooper v. Bigelow, 1 Cow. 56 ; Little v. The Newberry Bank, 14 Mass. 443 ; Vigers v. Aldrich, 4 Burr. 2482. The reason why the discharge of the defendant from the arrest discharges the judgment, is this, that when once the defendant!is in execution the judgment is satisfied, and if the defendant be released by the consent of the plaintiff, he cannot be again taken in execution, for the debt, in law, is extinguished. — Tauner v. Hague, 7 D & E. 247 ; Vigers v. Aldrich, 4 Burr. supra. This is the rule of the cómmon law, and I think it obtains in this State, with some few exceptions. F or instance, if the defendant take the benefit of the insolvent act, although his person is not again liable to arrest, yet the jhdgmehfis not satisfied, and execution may go against his goods and lahds aftefivards acquired. So'if a debtdf die in prison, 'the debt survives. B‘ut is this rule of the chmrhóh law applicable to the casé befófé ns? The debt is due to the’State1, being k *112fine imposed for the commissioh of a high misdemeanor. We'think it perfectly well settled at the common law, that althougli one be in custody under judgment of imprisonment until a fine? for a misdemeanor is paid, still the King may have process of execution'against the goods and chattels, lands and tenements,of the defendant, and if he be not in 'custody, a capias pro fine' may issue against his person, and execution against his goods also, or a writ may issue against his body, goods, and chattels, lands and tenements. — Rex v. Woolfe, 1 Chitty’s R. 401; Rex v. Wade, Skin. R. 12; 2 Barn. & Ald. 609.
The difference then between a private judgment and one for a fine due to the King is this; the imprisonment of the defendant under a private judgment is in law a satisfaction of it, but the imprisonment of the defendant for the non payment of a finé is no satisfaction thereof, and execution may issue against his goods, notwithstanding his imprisonment; and as the imprisonment for the non payment of a fine is not a satisfaction of the judgment, we think it entirely clear that this imprisonment may be released without discharging the debt. This would be the-case in regard to private judgment, if the arrest and imprison-ment of the defendant did not work a satisfaction of the judgment. Under this view, we think the court erred in quashing, the execution and ordering the judgment to be satisfied, for it certain that it was not the intention bf the Executive to release the fine* but the imprisonment alone. Let the judgment be reversed and the cause Femanded.